Dear Mr. Hastings:
This office is in receipt of your request for an opinion of the Attorney General in regard to fees of court reporters with respect to preparation of transcripts for juvenile indigents in criminal matters in light of R.S. 13:964.1(A).
R.S. 13:964.1 provides as follows:
          Section 964.1 — Fourteenth judicial district; indigent transcript fund; reporter's fees
          A.  The court administrator for the Fourteenth Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents.  All funds received and deposited therein shall be used and paid out solely to compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, hearings on writs, and all court proceedings.
          B.  Court reporters shall be paid two dollars and twenty-five cents per thirty-one line page for such work, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court administrator.
          C.  In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, except parking, there shall be taxed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be transmitted to the court administrator for further disposition in accordance herewith.
          D.  The court administrator shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.
You indicate in the Fourteenth Judicial District the criminal court reporters are separate and distinct from the civil court reporters, with the civil court reporters handling all civil and family matters.  Accordingly, you ask whether the compensation of criminal court reporters set forth in R.S. 13:964.1 extends to court reporters that handle preparation of transcripts for juvenile indigents in criminal matters.
Although the statute simply refers in part to the "indigent" transcript fund relative to payments of court reporter fees for transcripts prepared for "indigents", we must conclude when the statute is read as a whole this fund would not extend to transcripts prepared for indigent juveniles appearing in a civil court.
Under paragraph "C" of R.S. 13:964.1 it is provided that five dollars shall be collected as costs in all criminal cases and shall be transmitted to the court administrator for disposition in accordance with the statute.  The statute declares that the funds shall be used "solely to compensate criminal court reporters for the preparation of all transcripts for indigent defendants", and that such payments shall be made from "the criminal indigent transcript fund" by the court administrator.
While a juvenile may be involved in an adjudication involving criminal conduct, it is not in a criminal court with a criminal court reporter. Although the statute in one part simply refers to an "indigent" transcript fund, it is clear the subsequent term of "criminal indigent transcript fund" more precisely reflects the intent of the legislature as to the use of the fund.
We believe to have this fund extended to court reporters who are preparing transcripts for indigents in juvenile proceedings, the statute must be amended.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR